DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed November 24, 2021. Claims 1,4-16, 18-20 and 54 were previously pending, with claims 2 and 3 withdrawn from consideration. Applicant amended claims 1, 4, 7, 9 and 18, and cancelled claims 2, 3, 5, 6 and 54. Claims 1, 4, 7, 9-16 and 18-20 are pending and under consideration.
Applicant’s claim amendments overcame the rejection of claims 1, 4-16 and 18-20 under 35 U.S.C. 112(a) enablement; rejection of claims 7 and 9 under 35 U.S.C. 112(a) written description; rejection of claims 1, 4-16, 18-20 and 54 under 35 U.S.C. 112(b) and the objections to claims 11 and 18.
All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 4, 10-16 and 18-20 under 35 U.S.C. 112(a), written description, Applicant argues the following:
	“The presently claimed subject matter satisfies the written description requirement because one of skill in the art would understand that Applicant was in possession of the presently claimed subject matter at the time the application was filed. Claim 1 has been amended to recite that at least 10 of the recited genomic loci are amplified utilizing primers directed to the same.
	The present specification makes clear that Applicant was in possession of such claimed subject matter. For example, the present application utilizes this language throughout the present application in regards to the genomic loci that are recited in claim 1. Examples of such language can be found, for example, at paragraph 0087 and 0088. Furthermore, the examples demonstrate a subset of the recited genomic loci can be used. Therefore, one of skill in the art would understand that Applicant was in possession of the claimed subject matter when the application was filed.
	Accordingly, the presently claimed subject matter complies with the written description requirement. In view of the foregoing, Applicant respectfully requests that the rejection under 35 U.S.C. § 112(a) be withdrawn.”
	Response
	However, Applicant described only two sets of microsatellites which can be used for tumor classification: a set of 18 microsatellites claimed in claim 7 and a set of 17 microsatellites claimed in claim 9. As stated by Applicant on page 43, lines 29-30, page 44lines 1-2 and page 47, lines 13-17 continued on page 48lines 1-2:
“The final preferred panel of 18 markers was therefore taken as DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36, LR44 (loci further defined in table A and table B).”
“The new deletion frequency thresholds found in Table 5 were used to analyse the panel of tumours. Using these thresholds reduced the number of repeats classed as unstable in the MSS tumours to two repeats. One repeat for the tumour 22_S11 and one repeat for the tumour 64_S34. All of the MSI-H tumours have 2 or more repeats which are classed as unstable. The panel of 18 repeats is therefore able to correctly classify all MSS and MSI-H tumours if a cut-off of 2 unstable repeats is used to classify a sample as MSI-H.”
With respect to the 17 marker panel. Applicant stated the following (page 50, lines 18-30 and page 51, lines 1-9):
“A batch of 25 short (7-9 bp in length) mononucleotide markers were tested using a cohort composed of 55 CRCs to identify the most informative markers among them. Eight markers were found as the most informative in terms of discrimination between MSI-high (MSI-H) and microsatellite stable (MSS) cases (GM9, GM11, GM17, LR20, LR24, LR49, IM16 and IM66--data not shown). To establish a system for calling instability, these 8 markers were combined together with the nine most informative markers of the panel in Example 1 (i.e. DEPDC2, AP003532_2, GM07, GM14, LR11, LR36, LR44, LR48 and IM49, all 8-12 bp in length) and were tested across a large cohort composed of 141 Spanish CRCs. A system was established (the weighted scoring system described in Example 1) for calling instability using the 17 markers with a sensitivity and specificity of 96% and 100%, respectively. The weighted scoring system was validated using an independent cohort of 70 CRCs referred from Edinburgh. The validation assay showed that the weighted scoring system was perfectly efficient in discrimination between MSI-H and MSS cases with a sensitivity and specificity of 100% for both. The inventors have tested the utility of short mononucleotide repeats to assess the clonal characteristics of MSI-H cases and to have insight into the evolutionary history of the tested tumours. It was possible to establish the clonal characteristics and construct phylogenetic trees for the tested tumours (data not shown). Results from this assay support the feasibility of using short mononucleotide repeats to investigate the intratumour heterogeneity in MSI-H CRCs.”
	Applicant did not show that a panel of any 10 or more microsatellites selected from the 26 recited in claim 1 was able to classify tumors. Further, a number of all possible combinations of the 10 microsatellites selected from the 26 is 5.5 x 106. With respect to a panel of 17 or 18 microsatellites selected from the 26 claimed, there are about 3 x 106 and 1.6 x 106 combinations of such markers, respectively.
	Therefore considering that Applicant described two microsatellite marker sets which can be used to define tumor samples, and that there are millions of such sets, Applicant was not in possession of the invention as claimed.
	The rejection is maintained in a form adjusted for claim amendments.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4, 10-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method for determining levels of microsatellite instability in a sample, wherein the method comprises the steps of: 
(a) providing primers for amplifying a plurality of a selected group of at least 10 microsatellite loci of human genomic DNA selected from the group consisting of AL355154, AL359238, AL954650, AP003532_2, ASTE1, AVIL, DEPDC2, GM07, GM11, GM14, GM17, GM29, GM9, IM16, IM49, IM66, LR11, LR20, LR24, LR32, LR36, LR44, LR46, LR48, LR49, and TTK;
(b) amplifying from the sample the plurality of selected microsatellite mono-nucleotide repeat loci to give microsatellite amplicons; 
(c) sequencing the microsatellite amplicons; and 
(d) comparing the sequences from the microsatellite amplicons to predetermined sequences and determining any deviation, indicative of instability, from the predetermined sequences.
However, as explained below, Applicant was not in possession of the invention as claimed.
Claim 1 as amended is drawn to a set of microsatellite loci comprising at least 10 loci selected from the claimed 26 markers. Applicant did not show that a panel of any 10 or more microsatellites selected from the 26 recited in claim 1 was able to classify tumors. Further, a number of all possible combinations of the 10 microsatellites selected from the 26 is 5.5 x 106. With respect to a panel of 17 or 18 microsatellites selected from the 26 claimed, there are about 3 x 106 and 1.6 x 106 combinations of such markers, respectively.
	

For this extremely large genus of millions of microsatellite marker sets Applicant provided two sets of microsatellites which might be useful in detecting microsatellite instability (MSI) in patients with Lynch syndrome: an 18 marker set consisting of DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36 and LR44, and a 17-marker panel consisting of LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9, GM7, LR36, LR44, LR48, LR11, AP003532_2, DEPDC2, GM14 and IM49, with a 9 marker overlap between the two sets.
As stated by MPEP 2163.II.A.3(a)(ii):
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)”
In conclusion, the number of species of microsatellite sets useful for determination of MSI presented by Applicant is not commensurate in scope with the number of species in the claimed genus, therefore Applicant was not in possession of the invention as claimed.
8.	Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 10, 2022